The' judgment of the court was pronounced by
.Slidell, J.
This case has been brought before us on appeal tallen by the-plaintiffs, who contend that the court below erred in setting aside a Writ of provisional-seizure', which was executed upon the defendants crop. The crop Was bonded by the defendant.
By a careful examination of the provisions of the Code of Practice, and the-acts amtendatory of it, it will be found that there is a distinction between the-f emedies- of sequestration and provisional seizure. The former may be obtained-by a creditor “in all cases'where he has a lien or privilege upon property, upon' complying with the requisites provided by law.” Act of 7 April;. 1826, § 9.-One of these requisites is the condition precedent, of giviiig a bond to the defendant in the sequestration, with one good and-solvent surety, residing withi» the jurisdiction of the court, in such sum as the court shall determine, to be-responsible for such-damages as the defendant may sustain,-in case such seques-trsition should have been wrongfully obtained. C. P. art. 2Í6. The' writ of provisional seizure is restricted to certain enumerated cases of privilege, which the law seems to have' regarded with peculiar favor, and is perinitted to issue without giving bond. TKe privilege claimed in the present case was that conferred by article 3184 of the Civil Code, and the amendatory act of 1643-. Sess.acts, p. 44. It is not one of the- privileges for which the remedy by provisional seizure is given, and' the proper remedy was a sequestration.

Judgment affirmed*-